United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1969
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Donald D. Kestner

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                    Appeal from United States District Court
                 for the Western District of Missouri - St. Joseph
                                 ____________

                          Submitted: November 16, 2015
                            Filed: November 27, 2015
                                  [Unpublished]
                                  ____________

Before GRUENDER, BENTON, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

       Donald Kestner directly appeals the sentence imposed by the district court1
after he pleaded guilty to bank robbery and carrying a firearm during and in relation

      1
      The Honorable Greg Kays, Chief Judge, United States District Court for the
Western District of Missouri.
to a crime of violence. His counsel has moved to withdraw, and has filed a brief
under Anders v. California, 386 U.S. 738 (1967), arguing that the sentence was
unreasonable. We conclude that Kestner’s appeal waiver should be enforced and
prevents consideration of his claim. See United States v. Scott, 627 F.3d 702, 704
(8th Cir. 2010) (de novo review of validity and applicability of appeal waiver);
United States v. Andis, 333 F.3d 886, 889-90 (8th Cir. 2003) (en banc) (court should
enforce appeal waiver and dismiss appeal where it falls within scope of waiver, plea
agreement and waiver were entered into knowingly and voluntarily, and no
miscarriage of justice would result). Having independently reviewed the record
pursuant to Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues for
appeal.

     Accordingly, we affirm the judgment of the district court, and we grant
counsel’s motion to withdraw.
                      ______________________________




                                        -2-